Citation Nr: 0116872	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  95 - 04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic peripheral 
neuropathy as residual to Agent Orange herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971, including a tour of duty in the Republic of Vietnam.  

During the pendency of this appeal, the veteran withdrew his 
claim for service connection for a neuromuscular disease on a 
direct basis or as residual to Agent Orange (AO) herbicide 
exposure, and limited his appeal to the single issue of 
entitlement to service connection for peripheral neuropathy 
as residual to AO herbicide exposure.  He confirmed that 
decision in testimony and in a written statement submitted at 
his personal hearing before the undersigned Member of the 
Board.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of June 1994 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  That decision denied entitlement to 
service connection for a neuromuscular disease, including 
peripheral neuropathy and myelopathy, on a direct basis or as 
residual to AO herbicide exposure.  On May 8, 1997, the Board 
of Veterans' Appeals (Board) issued a decision upholding the 
denial of the veteran's claim for service connection for 
peripheral neuropathy as residual to AO herbicide exposure, 
and the veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court), (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  On October 19, 1998, the Court vacated and remanded 
the case to the Board for another decision taking into 
consideration matters raised in its order.

In a May 26, 1999 order, the Board remanded the case to the 
RO for actions consistent with the Court's order of October 
19, 1998.  The additional development actions requested in 
the Board's remand order, pursuant to the instructions of the 
Court, have been completed to the extent possible and the 
claim readjudicated in light of the additional evidence 
obtained.  The case is again before the Board for further 
review and consideration.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled, as described 
below.  

The record shows that the following receipt of the veteran's 
original application for claim for VA disability compensation 
benefits (VA Form 21-526) in May 1992, an RO letter of June 
23, 1992, informed the veteran that additional evidence was 
needed to resolve his claim, and asked that he submit 
evidence showing that he had been treated for the claimed 
disability since service separation.  He was informed that 
the best type of evidence was statements from doctors who had 
treated him since service separation, including the dates of 
examination, findings and diagnoses.  The RO requested and 
received the veteran's complete service medical records from 
the National Personnel Records Center (NPRC).  The veteran 
also underwent a VA general medical examination and special 
neurological examination in July and August 1992, 
respectively.  The record further shows that the RO forwarded 
medical record release authorizations (VA Forms 21-4142) to 
the veteran in April 1994 following receipt of an inquiry 
from his Congressional representative including the names of 
two treating physicians, and that action on his claim was 
deferred for 60 days pending receipt of the executed 
authorizations.  

The veteran's claim was subsequently denied by rating action 
of June 1994, and the veteran was notified of the action 
taken and of his right to appeal by RO letter of July 5, 
1994.  That letter further informed the veteran that his 
claim had been denied because his claimed disabilities were 
not associated with herbicide exposure under the provisions 
of the Agent Orange Act of 1991, and that there was no other 
basis for service connection.  The RO enclosed a copy of the 
rating decision of June 1994 showing the nature of the claim 
considered, the evidence reviewed, the determination reached, 
the reasons and bases for that decision, and his procedural 
and appellate rights with respect to that decision.  That 
letter further informed the veteran that it was the policy of 
VA to assist a claimant in every reasonable way to receive 
every benefit to which he or she was entitled under the law.  

Following receipt of private treatment records of the veteran 
in July 1994, a rating decision of September 1994 denied 
service connection for residuals of laminectomy and 
discectomy at L3-L4 with probable arachnoiditis and possibly 
myelopathy due to exposure to AO herbicide because his 
service medical records were entirely negative for symptoms, 
complaints, treatments, or diagnosis of any disorder of the 
neuromuscular system.  The veteran was informed that new and 
material evidence was needed to reopen his claim; that such 
evidence must show that the conditions happened in service; 
that a diagnosis made within one year from the date of 
discharge might satisfy that requirement; and that he could 
submit evidence at any time.  He was further provided a copy 
of the rating decision of September 1994 showing the evidence 
considered; the reasons and bases for that decision; and his 
procedural and appellate rights.  

The veteran initiated a timely appeal, and was issued a 
Statement of the Case in December 1994 notifying him of the 
evidence considered; the adjudicative actions taken, the 
applicable law and regulations governing his claims, his 
entitlement to VA assistance in developing facts pertinent to 
his claim; his ultimate responsibility for furnishing 
pertinent evidence; the diseases which may be presumptively 
service-connected in veterans who served in Vietnam during 
the Vietnam era; and the reasons and bases for the denial of 
his claim.  He was further notified that his claim would be 
reconsidered if he submitted medical evidence which 
documented findings and diagnoses of neuromuscular pathology 
during service or within one year of service separation, or 
if further legislation added neuromuscular pathology to the 
list of AO-related conditions.  

In a June 1996 RO letter to the veteran's Congressional 
representative, she was informed, in pertinent part, that 
legislation was being developed to provide presumptive 
service connection for prostate cancer and for acute and 
subacute peripheral neuropathy when diagnosed in veterans who 
served in Vietnam during the Vietnam era.  The veteran was 
afforded a travel Board hearing before the undersigned Member 
of the Board in February 1997, and was informed that medical 
evidence from physicians who had treatment him shortly after 
service and lay statements from family members would be of 
assistance to him in establishing his claim.  

As noted, a Board decision of May 1997 upheld the RO's denial 
of the veteran's claim for service connection for peripheral 
neuropathy as residual to AO herbicide exposure.  The veteran 
appealed that decision to the Court and in October 1998, the 
Court vacated and remanded the case to the Board for another 
decision, taking into consideration matters raised in its 
order.  In May 1999, the Board remanded the claim to the RO 
for further notification and assistance to the veteran with 
respect to his claim, to include obtaining missing or 
incomplete private medical records from specific named 
physicians; obtaining lay statements from former service 
comrades, family members, and associates regarding symptoms 
during or after service; obtaining statements from physicians 
who had linked birth defects in his children to AO exposure; 
and notifying the veteran that the additional information and 
evidence sought could be of assistance to him in establishing 
service connection.  In addition, the RO was to obtain any 
evidence showing inservice treatment or postservice 
continuity of treatment of the veteran, and to afford the 
veteran another VA neurological examination.  In May 1999, 
the veteran was provided a copy of the Board's Remand order 
of May 1999 identifying the additional evidence needed; the 
basis for requesting that evidence; and the fact that the 
additional evidence sought could be of assistance to him in 
establishing service connection. 

By RO letter of June 3, 1999, the veteran was asked to 
furnish the additional evidence identified by the Court's 
October 1998 order and the Board's May 1999 remand order.  
That letter informed the veteran that the additional evidence 
requested was needed in order to take further action on his 
claim for service connection for peripheral neuropathy as 
residual to AO herbicide exposure.  In addition, he was 
informed that another VA examination was needed.  The veteran 
subsequently failed to report for scheduled VA examinations, 
and a Supplemental Statement of the Case was issued in March 
2000 informing the veteran of the additional evidence 
considered, the adjudicative actions taken, the decision to 
continue the denial of his claim, and the reasons and bases 
for the actions taken.  By cover letter, he was informed that 
he was being afforded an opportunity to make additional 
comment concerning the additional information in the enclosed 
Supplemental Statement of the Case before his case was placed 
upon the Board's docket.  

A VA neurologic examination of the veteran was conducted by 
board-certified VA neurologists in August 2000.  The 
veteran's service medical records and postservice medical 
records were reviewed by the reporting neurologists prior to 
the examinations, and the findings were reported in 
appropriate detail.  The examiners offered their professional 
opinions as to the nature and etiology of the veteran's 
symptomatology and his diagnosis.  Another Supplemental 
Statement of the Case was issued in September 2000 informing 
the veteran of the additional evidence considered, the 
adjudicative actions taken, the decision to continue the 
denial of his claim, and the reasons and bases for the 
actions taken.  By cover letter, he was informed that he was 
being afforded an opportunity to make additional comment 
concerning the additional information in the enclosed 
Supplemental Statement of the Case before his case was placed 
upon the Board's docket.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO; and the RO has satisfied its duties to notify and 
to assist the appellant in this case.  

2.  The veteran served on active duty from July 1968 to July 
1971, including a tour of duty in the Republic of Vietnam.  

3.  Chronic peripheral neuropathy was not manifest during 
active service, on service separation examination, or during 
the initial postservice year; chronic peripheral neuropathy 
was initially diagnosed in 1992, many years after final 
service separation.  

4.  Chronic peripheral neuropathy is not among the diseases 
which may be presumptively service connected under applicable 
law and regulations pertaining to AO herbicide exposure; 
acute or subacute peripheral neuropathy has not been 
demonstrated or diagnosed in the veteran.  

4.  The opinion of the veteran's private internist that the 
veteran has peripheral neuropathy secondary to AO herbicide 
exposure is not supported by authoritative medical evidence 
or opinion, and has no supporting rationale.

5.  Competent medical evidence and opinion shows that the 
veteran's current disability is a product of his nonservice-
connected lumbar disability, including chronic spinal pain 
with neuropathy or radiculopathy; that his neurological 
examination was relatively preserved; that it was not shown 
that the veteran's condition was influenced by AO herbicide 
exposure; that the veteran's symptoms were unlikely to be due 
to exposure to toxins while in service; and that the 
veteran's exposure to AO herbicide was unlikely to have 
produced the veteran's back disability.  


CONCLUSIONS OF LAW

1.  Chronic peripheral neuropathy was not incurred in or 
aggravated by active service, and the service incurrence of a 
disease of the central nervous system may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, (West 1991);  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

2.  Acute and subacute peripheral neuropathy was not incurred 
in or aggravated by active service, and the service 
incurrence of acute and subacute peripheral neuropathy as 
residual to AO herbicide exposure in the Republic of Vietnam 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1154(b), 5107(a) (West 1991), 5103A(a)-(d0, effective 
November 9, 2000;  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that VA has fully 
complied with its statutory obligations of notification and 
assistance to the veteran.  In that connection, we note that 
the RO has obtained the veteran's complete service medical 
records, as well as available evidence from all sources 
identified by the veteran; that he has been afforded a 
personal hearing before the undersigned Member of the Board; 
and that he underwent comprehensive VA general medical and 
special orthopedic, neurologic, and radiographic examinations 
in connection with his claim in July and August 1992 and in 
August 2000.  On appellate review, the Board sees no areas in 
which further development might be productive.  

I.  Evidentiary and Procedural History

The veteran's DD Form 214 shows that he served on active duty 
from July 1968 to July 1971, including a tour of duty in the 
Republic of Vietnam; that he was awarded the Vietnam Service 
Medal and the Vietnam Campaign Medal; and that his last duty 
assignment and major command was the Naval Air Facility, Cam 
Rahn Bay, Republic of Vietnam.  The veteran's service medical 
records are silent for complaint, treatment, findings, or 
diagnosis of peripheral neuropathy or other neurological 
disease during his period of active service or on service 
separation examination.  There is no medical evidence 
demonstrating the clinical presence of peripheral neuropathy 
during the initial postservice year, or at any time prior to 
1992, approximately 20 years following final service 
separation.  The veteran's original application for VA 
disability compensation benefits (VA Form 21-526), received 
at the RO in May 1992, showed no inservice or postservice 
treatment for a claimed neuromuscular disorder, and stated 
that such disability began approximately 18 years previously 
(i.e., 1974).  

On VA examinations in July and August 1992, the veteran 
stated that his neuromuscular disorder started about 17 years 
ago (i.e., 1975).  A rating decision of June 1994 denied 
entitlement to service connection for neuromuscular disease, 
including peripheral neuropathy and myelopathy, as residual 
to AO herbicide exposure.  Following the receipt of 
additional evidence, described below, a rating decision of 
September 1994 denied entitlement to service connection for 
neuromuscular disease on any basis, including as residual to 
AO herbicide exposure, and the veteran initiated an appeal.  

The Board has carefully reviewed the medical evidence of 
record.  That record includes a June 1991 letter from Michael 
A. Gordon, MD, an orthopedic surgeon, showing degenerative 
disc disease of the lumbosacral spine and early arthritis of 
the knees and hips; reports of electromyographic (EMG) 
testing and nerve conduction velocity studies (NCVS), 
conducted at Medical Colleges Hospital in October 1991, 
showing a right sciatic nerve lesion in the peroneal 
division, rule out a chronic active radiculopathy; a November 
1991 certificate from Jeffrey A. Brown, MD, a private 
neurosurgeon, diagnosing lumbar stenosis and lumbar disc 
herniation, status post L3-L4-5 laminectomies in November 
1991; and a January 1992 certificate from S. Zaheer Hasan, 
MD, a private neurologist, citing complaints of spastic lower 
extremities, right worse than left, and numbness of the left 
lower extremity, with diagnoses of lumbosacral radiculopathy 
and neuropathy following a November 1991 laminectomy.

In addition, the private medical records submitted by the 
appellant include a February 1992 letter from J. Hugh Webb, 
MD, a private neurologist, noting that an MRI of the brain 
excluded a significant brain lesion to account for the 
veteran's progressive neurologic disorder, and offering a 
diagnosis of chronic progressive neurologic disorder, 
probably best classed as a myelopathy or a neuropathy, or a 
mixture of both; reports of magnetic resonance imaging (MRI) 
in March 1992 and a computerized axial tomographic (CT) scan 
and intravenous pyelogram (IVP) in August 1992, all of which 
were negative; a March 1992 letter from David S. Paradis, 
Physical Therapist, citing diagnoses of postoperative L4-S1 
bilateral laminectomies and discectomies performed in 
November 1991; medical certificates from S. Zaheer Hasan, a 
private neurologist, dated in April 1992, citing complaints 
of numbness and worsening of gait, diagnosed as lumbosacral 
polyradiculopathy, neuropathy, and a possible demyelinating 
condition.  

The record also contains a July 1992 letter from Robert W. 
Shields, Jr., MD, a private neurologist, who provides a 
comprehensive review of the onset and duration of the 
veteran's reported symptoms, and of the results of clinical, 
radiographic, and electrodiagnostic testing.  He noted that 
the veteran offered a history of developing a waddling gait 
16-17 years previously [1975-1976], of developing acute low 
back pain approximately 4 years previously while bending 
over, and of the onset of tingling in the legs, a burning 
sensation in the feet, heaviness in the legs, and instability 
on descending stairs approximately 13-14 months previously.  
The veteran subsequently underwent a lumbar laminectomy, but 
postoperatively developed a numbness and tingling in the left 
hand and arm, intermittent coordination problems, occasional 
bowel and bladder problems with incontinence, slurring of 
speech and blurred or double vision.  

Dr. Shields noted that the veteran had undergone a very 
complete and extensive neurological work-up; that MRI 
scanning of the brain and the thoracic spine had been normal, 
while the lumbar spine showed mild postoperative changes and 
bilateral foraminal stenosis; that EMG and nerve conduction 
tests were interpreted as indicating a right sciatic 
neuropathy, primarily peroneal division, versus L5/S1 
radiculopathy.  A family history of ataxia was noted.  
Physical examination was essentially normal, while 
neurological examination disclosed absent ankle reflexes, 
bilaterally.  Sensory examination was normal except for a 
slight reduction in vibratory sense in the toes.  His gait 
was somewhat waddling, but he could walk on heels and toes 
without difficulty.  Examination of the cervical, thoracic, 
and lumbar spines were normal, and there were no features of 
significant cerebellar ataxia in the limbs.  Dr. Shields 
noted that the veteran had a history of lumbar disc disease 
and MRI findings suggestive of a moderate arachnoiditis, as 
well as oglioclonal bands in the spinal fluid but no other 
features of an immune mediated disorder or a demyelinating 
disease such as multiple sclerosis.  It was suggested that he 
might be manifesting the earliest features of a late onset of 
spino-cerebellar degeneration.

The Board has also reviewed a report of VA orthopedic, 
neurologic, and radiographic examination, conducted in July 
1992, showing a diagnosis of residuals of laminectomy and 
discectomy at L3-4, with probable arachnoiditis, neuropathy 
and possible myelopathy; reports and letters from S. Zaheer 
Hasan, MD, a private neurologist, dated in April, July and 
October 1992, showing diagnoses of lumbosacral radiculopathy, 
neuropathy, and a possible myelinating condition; letters and 
treatment records from Shang Y. Rhee, MD, a private 
neurologist, dated from September 1993 to February 1994, 
showing diagnoses of probable degenerative spinal cerebellar 
ataxia as seen in Friedreich's ataxia, chronic pain syndrome, 
mild peripheral neuropathy, probable familiar spino-
cerebellar ataxia, and status post discectomy; and letters 
from Ted E. Barber, MD, a private neurologist, dated in 
February and March 1993, stating that a hereditary motor 
sensory ataxia was a likely diagnosis, especially since the 
veteran's mother has that condition.  He further indicated 
that, while he supposed that exposure to toxins could cause 
him to undergo such a degenerative process, such would be 
extremely difficult to prove.  Treatment records of the 
veteran from Riaz N. Chaudhary, MD, a private internist, 
dated from January to November 1993, show that the veteran 
was referred to private neurologists for evaluation, and that 
he has persistent ataxia and weakness of the lower 
extremities due to cerebellar degeneration.  A July 1993 
letter from Dr. Chaudhary states that the veteran has 
persistent lumbosacral pain, together with ataxia, and that 
he had been diagnosed by a neurologist (Dr. Barber) with 
spinal cerebellar degeneration.  

Documents submitted to the Social Security Administration 
(SSA) in April 1994 state that the veteran has multiple 
impairments, citing the above-described medical evidence of 
"Friederich's Ataxia, also known as spinocerebellar ataxia, 
a hereditary and progressive defective muscular coordination 
disorder; degenerative disc disease of the lumbar spine, 
status post laminectomy and discectomies; osteoarthritis of 
the knees, status post surgery; and depression."  It was 
noted that the SSA had previously found that there was 
evidence of neurological disease in the veteran, severe back 
pain, lower body numbness, incontinence, and spasticity in 
the knees which prevented him from performing his past 
relevant work, but concluded that he remained able to do 
other, less demanding work.  The veteran appealed that 
determination.  

At his personal hearing on appeal, held in February 1997 
before the undersigned traveling Member of the Board, the 
veteran testified that SSA disability benefits had been 
granted on appeal.  He offered his opinions as to the onset, 
cause, and diagnosis of his current neurological disability, 
and stated that the physician who treated him for the first 
10 years after discharge was deceased and his records 
unavailable.  He withdrew his claim of entitlement to service 
connection for a neuromuscular disability as residual to AO 
herbicide exposure, and limited his appeal to the issues of 
entitlement to service connection for peripheral neuropathy 
on a direct basis or as residual to AO exposure.  His spouse, 
who married the veteran in September 1971, offered her 
observations and conclusions as to the veteran's symptoms and 
capabilities.  A transcript of the testimony is of record.  

At his personal hearing, the veteran also submitted a 
statement in which he emphasized his exposure to AO herbicide 
while in Vietnam, a February 1997 letter from Dr. Chaudhary, 
and a waiver of initial review of that evidence by the RO.

The letter from Dr. Chaudhary states:

[The veteran] has been a patient of mine 
since October 1, 1985.  [He] has been 
diagnosed to have peripheral neuropathy 
which is secondary to Agent Orange 
exposure from 1969 to 1971 while in 
Vietnam.  The peripheral neuropathy has 
resulted in ataxia and poor ambulatory 
capacity.  

As noted, a Board decision of May 1997 denied the veteran's 
claim for service connection for peripheral neuropathy as 
residual to AO herbicide exposure, and the veteran appealed 
that decision to the Court.  On October 19, 1998, the Court 
vacated and remanded the case to the Board for another 
decision taking into consideration matters raised in its 
order, and in May 1999, the Board remanded the case to the RO 
for actions consistent with the Court's order.  The veteran 
was provided a copy of each of those documents.  

In June 1997, while the veteran's appeal was before the Board 
and the Court, he submitted lay statements from his mother, 
his sister, his brother, his mother-in-law, each of which 
related that after the veteran returned from Vietnam, his 
legs would give out on him and he would stumble and fall.  A 
lay statement signed by several of the veteran's former co-
workers asserted that upon making the veteran's acquaintance 
in 1971, they witnessed the veteran having difficulty with 
walking and balance, and stumbling and falling down, and 
asked him about it.  A lay statement from a long-time 
associate of the veteran stated that he corresponded with the 
veteran while he was in college and the veteran was in 
Vietnam; that the veteran discussed the defoliation of the 
river banks; that he entered that Army after college; that 
when he and the veteran had returned to civilian life, he 
noticed the progressive deterioration of the veteran's 
physical abilities; and that he attributes such to the 
veteran's exposure to defoliants in Vietnam.

In addition, the veteran submitted copies of medical records 
from his former employer, Hydramatic, a General Motors 
subsidiary, dated from August 1971 to February 1990, showing 
the dates and nature of complaints made by the veteran.  
Those records are silent for complaint or findings of a 
neurological disorder in the veteran, including peripheral 
neuropathy.  

An RO development letter to the veteran, dated in June 1999, 
asked that the veteran execute and return medical record 
release authorizations (VA Form 21-4142) needed to obtain 
additional medical evidence identified by the Court, 
including the full names and exact mailing addresses for the 
following physicians: Dr. S. Zaheer Hasan; Dr. Robert 
Shields, Dr. Glen Marino, and a Dr. Finkel.  In addition, he 
was asked to identify any other private or VA or non-VA 
physicians who had treated him for the claimed condition, to 
include physicians who treated or examined him during his 
employment; provide lay statements from family members, 
friends, or associates regarding symptoms witnessed; and 
provide statements from physicians who had linked birth 
defects in his children to AO exposure.  That letter notified 
the veteran that the additional information and evidence 
sought was needed in order to take further action on his 
claim for service connection for peripheral neuropathy as 
residuals to AO herbicide exposure.  

In his letter received at the RO in July 1999, the veteran 
refused to cooperate in providing information needed to 
obtain additional medical evidence identified by the Court, 
including the names and mailing addresses of the named 
physicians, despite being informed in writing that the 
requested information could be of assistance to him in 
establishing service connection.  The veteran also failed to 
respond to the RO request that he provide the full names and 
exact mailing addresses for all VA and non-VA health care 
providers from whom he has received treatment for any 
neurological disability since service separation, despite 
being informed in writing that the requested information 
could be of assistance to him in establishing service 
connection.  The veteran failed to submit statements from 
former service comrades attesting to his inservice symptoms 
of lack of balance or dizziness, or statements from 
physicians who had linked or related any birth defects of the 
veteran's children or the death of the veteran's son to 
inservice herbicide exposure, despite being informed in 
writing that the requested information could be of assistance 
to him in establishing service connection.  

Pursuant to the Board's order that the veteran be afforded a 
special VA neurologic examination by a panel of two certified 
neurologists, the veteran was notified of his pending VA 
examinations.  After refusing to report for several scheduled 
examination, the veteran was examined at the VAMC, Wade Park, 
in August 2000.  Following completion of the first 
examination, he refused examination by the second appointed 
neurologic specialist, stating that he had "seen a 
neurologist last year and the Court does not need him to see 
another."  

The report of special VA neurological examination, conducted 
in August 2000, shows that the examining neurologists 
reviewed the veteran's entire claims folder, including all 
private and VA medical evidence and reports of laboratory 
studies.  It was noted that the veteran was exposed to AO 
herbicide while serving in Vietnam.  The report cited the 
veteran's statements that he was fit and nimble on entering 
service, but was told that he was clumsy before leaving 
service.  He asserted that he was tripping and losing feeling 
in his hands and feet, could not use a hammer, and felt that 
those symptoms had been slowly progressing for about a year.  
Six months after going to work for General Motors [August 
1971], he fell and was initially thought intoxicated, but was 
cleared and continued to work for General Motors until 
November 1991, when he underwent an L3-4-5 lumbar laminectomy 
and L4-5 discectomy due to lumbar stenosis and lumbar disc 
herniation.  

The veteran further stated that following his lumbar 
laminectomy and discectomy, he experienced chronic pain 
throughout his spine and radiating into his legs, and an 
anterior approach to repair his spine was done in 1998, 
without relief.  The veteran wore an analgesic skin patch for 
pain, and complained of progressive weakness, 
numbness, and clumsiness which required him to start using a 
cane 15 years ago (i.e., 1985) and a wheelchair 3 years ago; 
to have to sit in the shower, to get assistance in dressing 
and tying his shoes; and to sometimes need assistance in 
rising from a seated position.  He further asserted that he 
experienced episodes of bladder and bowel incontinence.

Neurological examination disclosed that the veteran exhibited 
no evidence of disturbance of memory, language or other 
cognitive functions, and corrected visual acuity was J3, 
bilaterally, with unremarkable ocular fundi, normal eye 
movements, visual fields full to confrontation, and there was 
no nystagmus or saccadic dysmetria or ptosis.  His pupils 
were equal at 4 mm. and fully reactive, while corneal 
reflexes were intact.  Facial movements, hearing, palatal and 
tongue movements were all normal, but the veteran claimed 
that sharp stimuli felt blunt over his face and over most of 
his body, especially his feet.  Trapezius and sternomastoid 
muscles were normal, and motor examination revealed normal 
bulk, tone, and (with encouragement) normal power except for 
minor weakness in his lower limbs that might be secondary to 
pain.  There was no ataxia in the limbs.  Aside from the 
report of generalized impairment of sharp stimuli, the 
veteran's joint position sense was preserved.  Deep tendon 
reflexes were all intact except for the ankle jerks, which 
were absent , bilaterally, and he could stand, walk slowly, 
and pull himself into a sitting position on the couch.  
Tandem gait could not be tested.

The clinical impression was that the veteran was disabled by 
chronic spinal pain, and that his absent ankle jerks are 
objective evidence of either neuropathy or radiculopathy due 
to his prior back problems.  The examining neurologist noted 
that prior studies had suggested multiple sclerosis, 
neuropathy, or cerebellar disorder, but noted that given the 
length of the history reported by the veteran (30 years), his 
neurological examination was relatively preserved.  It was 
stated that the veteran's main disability was due to his 
chronic spinal pain with neuropathy or radiculopathy.  

In an addendum to that report, the examining neurologist 
addressed the issue of whether any etiological relationship 
existed between any neurological symptoms 
demonstrated and diagnosed during active service and any 
neurological disability found present, stating that is not 
clear, from all the available evidence, that the veteran's 
neuropathy/radiculopathy is related to symptoms reported when 
in service, and noted that the lack of documentation of such 
condition in service made it impossible to make such a 
conclusion.  In addition, he stated that it was unclear that 
the veteran's condition was influenced by AO herbicide 
exposure, and that he was unable to give a definite opinion 
as to whether such exposure played a role or not, but noted 
that he was impressed with the relative normalcy of the 
veteran's neurological examination.  He further expressed the 
opinion that most of the veteran's disability appeared to be 
due to pain.   

Further addressing the issue of whether any etiological 
relationship existed between any neurological symptoms 
demonstrated and diagnosed during active service and any 
neurological disability found present, the examining 
neurologist stated that since the veteran's deficits had 
increased since he left service, this would point to a 
progressive process, and it seemed unlikely (although still 
possible) that this is due to exposure to toxins while in 
service.  He noted, however, that the veteran's objective 
physical findings were limited to minor reflex changes in his 
lower extremities and that, therefore, his disability - which 
was mainly due to chronic pain - is more likely due to back 
problems that developed after he left service and required 
two operations.  He concluded that exposure to AO herbicide 
was unlikely to have produced the sort of back pain that the 
veteran was suffering.  

As noted, following completion of the examination by the 
first VA neurologist, the claimant refused examination by the 
second appointed neurologic specialist, stating that he had 
"seen a neurologist last year and the Court does not need 
him to see another."  

The veteran was provided a Supplemental Statement of the Case 
in September 2000, and notified of his right to submit 
additional comment concerning the additional evidence 
described and discussed therein.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities, including organic diseases of the 
nervous system, when manifested to a compensable degree 
within the initial post service year.  38 C.F.R. §§ 3.307, 
3.309 (2000).  

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of acute, 
subacute, or chronic peripheral neuropathy or other 
neurological disorder in the veteran during his period of 
active service.  The veteran has not alleged that peripheral 
neuropathy, as such, was present during active service, on 
service separation examination, or during the initial 
postservice year.  Rather, he has reported only that he 
experienced clumsiness, difficulty in gait and a tendency to 
stumble during service.  His sole contention is that he has 
peripheral neuropathy which is residual to his exposure to AO 
herbicide while serving in the Republic of Vietnam.  
Governing law and regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  

Where a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2);  38 C.F.R. 
§ 3.309(e) (2000).  

Effective November 7, 1996, VA determined that a presumption 
of service connection was warranted for acute and subacute 
peripheral neuropathy in Vietnam veterans with a history of 
AO exposure, subject to the requirement that the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 1 (2000).  The diseases 
listed at  38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service , 
except that . . . acute or subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, . . . after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval or air service.  38 C.F.R. § 3.307(a)(6) (2000).  

However, under the provisions of  38 U.S.C.A. § 1116(a)(3) 
and  38 C.F.R. § 3.307(a)(6)(iii), in-service exposure to AO 
herbicide is presumed only in cases in which a veteran has a 
disease that is presumptively service-connected.  In the 
instant appeal, chronic peripheral neuropathy is not one of 
the diseases that may be presumptively service connected, 
and, therefore, to this extent, in-service exposure to AO 
herbicide may not be conceded or presumed.  See McCartt v. 
West, 12 Vet. App. 164, 168 (1999.  

Acute and subacute peripheral neuropathy was not demonstrated 
or diagnosed in the appellant during active service, on 
service separation examination, and was not manifest to a 
degree of 10 percent or more within a year of his departing 
the Republic of Vietnam, the last date on which the veteran 
was exposed to a herbicide agent during active service.  
Further, a chronic peripheral neuropathy was not manifest 
during active service, on service separation examination, or 
at any time prior to 1992, more than 20 years after final 
service separation.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. §§ 3.307, 3.309 (2000).

In determining whether an injury or disease was incurred or 
aggravated in service, the evidence in support of the claim 
is evaluated based on the places, types and circumstances of 
service, as shown by service records, the official history of 
each organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service 
(including a period of combat), VA is required to accept as 
sufficient proof of service connection satisfactory lay or 
other evidence that an injury or disease was 
incurred or aggravated during such period of service, if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991);  38 C.F.R. §§ 3.303(a), 3.304 (2000).  However, when a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence sufficient to establish 
a nexus is required.  Caluza v. Brown,  7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  

The Board is aware of the appellant's personal opinion that 
his currently diagnosed  chronic peripheral neuropathy is due 
to AO herbicide exposure.  However, the Court has held that 
lay persons, such as the veteran, his family, and his 
associates and co-workers are not competent to offer evidence 
that requires medical knowledge, such as the diagnosis or 
cause of a disability.  See  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992).  The Board acknowledges that the Court 
has found a veteran's statements to be competent as to the 
onset and continuity of symptomatology, including pain.  
Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. 
Brown,  8 Vet. App. 398, 405 (1995).  However, for the 
reasons set forth below, the Board finds that the lay 
statements submitted in this case do not serve to establish 
the onset of manifestations of acute or subacute peripheral 
neuropathy in the veteran within weeks or months of exposure 
to a herbicide agent, with resolution of such symptoms within 
two years of the date of onset, as required for presumptive 
service connection under the provisions of  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e), Note 1 (2000).  Neither is there 
competent lay or medical evidence establishing the clinical 
presence of a chronic peripheral neuropathy during service or 
within the initial postservice year, as required under  
38 C.F.R. §§ 3.307(a), 3.309(a) (2000).  

However, the record shows that none of the extensive medical 
evidence reviewed and cited above links or relates the 
veteran's chronic peripheral neuropathy or spinal cerebellar 
degeneration with ataxia to his exposure to AO herbicide 
during his Vietnam service, and the only medical opinion 
which purports to make such a connection is the letter from 
Dr. Chaudhary, dated in February 1997 and submitted at the 
veteran's personal hearing.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
The Board has carefully reviewed the lay statements submitted 
by the veteran, his family, and his associates and co-
workers.  Apart from the co-worker statement, the veteran's 
family and associates are equivocal as to the date of onset 
of manifestations of neurological disability in the veteran, 
asserting for the most part that such occurred after his 
return from Vietnam, or after his return home.  However, the 
co-workers statement is to the effect that in 1971, they 
witnessed the veteran having difficulty with walking and 
balance, and stumbling and falling down.  

The record shows that the veteran was separated from service 
on July 23, 1971, and that he underwent a pre-employment 
physical examination on August 26, 1971.  As the veteran's 
testimony and other evidence confirms, he was accepted for 
employment as a machine operator, a fact which militates 
against a conclusion that the veteran was having difficulty 
with walking and balance, or stumbling or falling down, at 
the time of the August 1971 pre-employment examination.  
Further, the medical records obtained from the veteran's 
employer disclose no complaints or findings of any 
neurological disorder, to include difficulty with walking and 
balance, or stumbling or falling down, at any time during his 
20-year employment with that company.  To the same point, the 
veteran's original application for VA disability compensation 
benefits, received in May 1992, showed the date of onset of 
his neuromuscular disorder to be approximately 18 years 
previously (i.e., 1974), while on VA examinations in July and 
August 1992, the veteran stated that his neuromuscular 
disorder started about 17 years ago (i.e., 1975).  Similarly, 
the July 1992 letter from Robert W. Shields, Jr., MD, a 
private neurologist, notes that the veteran offered a history 
of developing a waddling gait 16-17 years previously [1975-
1976].  The Board finds that the history of onset of symptoms 
provided by 
the veteran in his VA disability compensation benefit 
application and while undergoing private and VA examinations 
and evaluations is entitled to greater weight that the 
recollections of others, recorded many years after the events 
in 
question.  The Board further finds that the assertions as to 
the veteran having difficulty with walking and balance, or 
stumbling or falling down, in 1971 or subsequently, are 
without support in the contemporaneous medical record.  

The Board has also given careful consideration to the letter 
from Dr. Chaudhary, in which he asserts, in pertinent part, 
that "[t]he veteran has been diagnosed to have peripheral 
neuropathy which is secondary to Agent Orange exposure from 
1969 to 1971 while in Vietnam."  However, a review of the 
medical evidence of record shows that Dr. Chaudhary is an 
internist, rather than a neurologist; that during the period 
between 1991 and 1993, he referred the veteran for 
consultation with Drs. Hasan, Gordon, Shields, Rhee, and 
Barber, all of whom are neurologists and who reported their 
findings and conclusions to him; and that none of the cited 
reports associated the veteran's neurological symptomatology 
with his exposure to AO herbicide while serving in Vietnam.  
Further, Dr. Chaudhary's own clinical records, dated from 
January to November 1993, show that the veteran had 
persistent ataxia and weakness of the lower extremities, 
thought to be cerebellar degeneration (May 1993); persistent 
pain of lumbosacral origin and ataxia, diagnosed by Dr. 
Barber as spinal cerebellar degeneration (July 1993); 
spinocerebellar degeneration with ataxia (September 1993); 
and spinal cerebellar ataxia (November 1993).  None of those 
records reflect that Dr. Chaudhary or any of the consulting 
neurologists linked or related the veteran's neurological 
symptomatology to his exposure to AO herbicide while serving 
in Vietnam.  In addition, the July 1993 letter from Dr. 
Chaudhary states that the veteran has ataxia and persistent 
pain of lumbosacral origin, and that a recent evaluation by 
Dr. Barber disclosed a diagnosis of spinal cerebellar 
degeneration.  

In view of the foregoing, the Board finds that the February 
1997 letter from Dr. Chaudhary, in which he asserts that 
"[t]he veteran has been diagnosed to have peripheral 
neuropathy which is secondary to Agent Orange exposure from 
1969 to 
1971 while in Vietnam[,]" lacks credibility because the 
medical evidence of record clearly shows that neither Dr. 
Chaudhary or any consulting neurologist who examined the 
veteran made any such association.  Further, Dr. Chaudhary 
does not 
assert that the purported diagnosis is his own medical 
opinion, nor does he ascribe that opinion to any of the 
several neurologists who examined and evaluated the veteran.  
The Board finds that the unsubstantiated assertion of a 
physician who is not a specialist in neurology or in 
toxicology as to the origin or genesis of a neurological 
disability is of little probative weight when compared to the 
medical opinions and diagnoses offered by neurological 
specialists.  Further, the Board notes that Dr. Chaudhary's 
letter does not provide any rationale or cite any supporting 
medical authority or opinion, but consists of his bare 
conclusory assertion that the veteran's peripheral neuropathy 
is the result of AO exposure.  Compared to the very 
considerable probative weight accorded the documented 
findings and opinions of the consulting neurologic 
specialists and the examining VA neurologists in August 1992, 
none of whom found or identified an etiological relationship 
between AO herbicide exposure and the development of the 
veteran's spinocerebellar degeneration with ataxia, including 
peripheral neuropathy, the Board finds that the preponderance 
of the evidence is against the unsupported opinion offered by 
Dr. Chaudhary.  

Finally, the VA neurological examination, conducted in August 
2000, found that the veteran was disabled by chronic spinal 
pain; that his absent ankle jerks are objective evidence of 
either neuropathy or radiculopathy due to his prior back 
problems; that the veteran's neurological examination was 
relatively preserved; that his main disability was due to his 
chronic spinal pain with neuropathy or radiculopathy; and 
that it was not clear, from all the available evidence, that 
the veteran's neuropathy/radiculopathy was related to 
symptoms reported in service, noting the lack of 
documentation of such condition in service.  In addition, the 
examining VA neurologist stated that it was unclear that the 
veteran's condition was influenced by AO herbicide exposure; 
that most of the veteran's disability appeared to be due to 
pain; that the veteran's increased deficits since leaving 
service would point to a progressive process, unlikely to be 
due to exposure to toxins while in service; that 
his disability was mainly due to chronic pain and was more 
likely due to back problems that developed after he left 
service; and that the veteran's exposure to AO 
herbicide was unlikely to have produced the sort of back pain 
that the veteran was suffering.  

The Federal Circuit Court has held that the general rule is 
that where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
Jensen v. Brown,  19 F.3d. 1413 (Fed. Cir. 1994).  To the 
same point, the Court has held that "[t]he duty to assist is 
not always a one-way street [and that i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski,  1 
Vet. App. 190, 193 (1991).  

In view of the veteran's documented refusal to provide 
assistance to the RO in developing additional medical 
evidence, or to undergo examination by a second VA 
neurologist, the Board is required to rely upon the evidence 
currently contained in the record.  That evidence contains no 
competent and credible medical evidence which links or 
relates any current neurological disability of the veteran, 
including chronic peripheral neuropathy, to his period of 
active service or to AO herbicide exposure while serving in 
the Republic of Vietnam.  In additional, the medical record 
contains no demonstration or diagnosis of acute or subacute 
peripheral neuropathy in the veteran during active service or 
within any applicable presumptive period.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence in this case is against the 
claim for service connection for chronic peripheral 
neuropathy or acute or subacute peripheral neuropathy as 
residual to AO herbicide exposure.  Accordingly, that claim 
is denied.


ORDER

Service connection for chronic peripheral neuropathy or acute 
or subacute peripheral neuropathy as residual to AO exposure 
is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

